DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 6-9, 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sen et al. (US 2017/0349183 A1, from Applicant’s IDS dated October 12, 2020, hereinafter Sen) in view of Jafari Tafti et al. (US 2019/0204842 A1, hereinafter Jafari Tafti), and further in view of Hudecek (US 2020/0142417 A1).

Regarding claim 1, Sen teaches:
A method for planning a speed of an autonomous vehicle (see at least Fig. 12, disclosing a method), comprising:
generating a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least [0087-0089, 0091], disclosing a trajectory candidate generation part 146B that determines a plurality of trajectories; See also Fig. 7, disclosing the trajectories change lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would reach at a time interval, wherein the spacing of the trajectory points indicate the relative speed of the vehicle);
obtaining predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0090-0091]; Fig. 9, disclosing the trajectory candidate generation part 146B forecasts the condition  in the future of peripheral vehicles, i.e. obstacles);
calculating a cost function value of each of the speed trajectories to be selected, according to the plurality of speed trajectories to be selected, the predicted speeds, and the predicted positions (See at least [0092], disclosing evaluating the candidate trajectory, e.g. evaluating a trajectory at a high level, i.e. a low cost, based on speed of the own vehicle (and other vehicles) in the planned trajectory) including:
setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would reach at a time interval, wherein the spacing, i.e. the predicted positions at each time point, of the trajectory points indicate the relative speed of the vehicle)
for each speed trajectory to be selected, calculating the cost function value of the speed trajectory to be selected at each time point according to the expected distance (see at least [0092], disclosing evaluating the candidate trajectory, i.e. calculating a cost function; see also [0090], disclosing setting the target lane change position as a relative position with respect to the other vehicles.  The trajectory generation part forecasts the condition in the future of the other vehicles to determine target speed for the own vehicle, i.e. the target speeds indicated by the trajectory points K in Fig. 8 are based on  the predicted distances from the own vehicle to the obstacles in order to avoid collision);
and obtaining the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point (see at least [0088-0089]; Fig. 8, disclosing each trajectory point K includes a ; and
selecting a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0092], disclosing selecting an evaluated trajectory to be output).
Sen does not explicitly teach:
According to… the predicted speed of each obstacle at each time point
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected.
However, in the same field of endeavor, vehicle lane changes, Jafari Tafti teaches:
according to… the predicted speed of each obstacle at each time point (see at least fig. 3; [0037], disclosing adding target vehicles so that the location and velocity of target vehicles are involved in determining the costs of the trajectories).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the evaluation of Sen to incorporate target vehicle velocities, as taught by Jafari Tafti. One would have been motivated to make this modification in order to avoid collisions and therefore further increase safety, or to better select an optimal trajectory, as suggested by Jafari Tafti in at least [0037-0038], thereby increasing efficiency. 
Furthermore, in the same field of endeavor, vehicle control, Hudecek teaches:
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention, to have modified the cost determination of Sen to incorporate a cost associated with the distance to an obstacle, as taught by Hudecek.  One would have been motivated to make this modification in order to avoid collision and thereby increase safety.

Regarding claim 2, the combination of Sen, Jafari Tafti and Hudecek teaches:
The method according to claim 1, wherein the expected distance is a safe distance from the autonomous vehicle to the obstacle (Sen: see at least [0092], disclosing evaluating a trajectory at a higher level when the distance from the own vehicle and the obstacle is long, i.e. a safe distance) set to avoid collision between the autonomous vehicle and the obstacle (Jafari Tafti: see at least [0034], disclosing an high cost for trajectories associated with collisions, i.e. trajectories that avoid collisions are prioritized).

Regarding claim 3, the combination of Sen, Jafari Tafti and Hudecek teaches:
The method according to claim 2, wherein the calculating a cost function value of each of the speed trajectories to be selected, according to the plurality of speed trajectories to be selected, the predicted speeds, and the predicted positions comprises: generating a travelling route trajectory in a route-time coordinate system according to the speed trajectory to be selected, wherein a horizontal axis and a longitudinal axis of the route-time coordinate system denote a time and a position respectively (Sen: see at least [0091], Fig. 10, disclosing a position vs. time trajectory generation);
and mapping a plurality of predicted positions of the obstacle into the route-time coordinate system to obtain a mapping route trajectory of the obstacle, according to a correspondence relation to the time points (Sen: see at least [0091], Fig. 10, disclosing a position vs. time trajectory generation including the positions of obstacles mA, mB, and mC, i.e. the other vehicles).

Regarding claim 6, modified Sen teaches:
The method according to claim 3, wherein the calculating a cost function value of the speed trajectory to be selected at each time point according to the expected distance and a distance to be selected at each time point comprises: determining the distance to be selected at each time point, according to the travelling route trajectory and the mapping route trajectory (Sen: see at least [0088-0091]; Figs. 8-10, disclosing deriving the plurality of time-series patterns of the target speeds based on the forecasted operation patterns of the peripheral vehicles, i.e. based on the mapping trajectory and the candidate trajectory of the own vehicle as shown in Fig. 8);
Sen does not explicitly teach:
calculating the cost function value of the speed trajectory to be selected at each time point according to a formula cost=max[0, -x4(d-d_desire)], wherein d is a distance to be selected at the time point, d_desire is an expected distance at the time point, and x4 is a fourth preset parameter.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as 

Regarding claim 7, Sen teaches:
An apparatus for planning a speed of an autonomous vehicle, comprising:
one or more processors (see at least [0068], disclosing one or more processors);
a storage device configured to store one or more programs (see at least [0069], disclosing a storage 180);
wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
 generate a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least [0087-0089, 0091], disclosing a trajectory candidate generation part 146B that determines a plurality of trajectories; See also Fig. 7, disclosing the trajectories  change lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would reach at a time interval, wherein the spacing of the trajectory points indicate the relative speed of the vehicle);
obtain predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0090-91]; Fig. 9, disclosing the trajectory candidate generation part 146B forecasts the condition  in the future of peripheral vehicles, i.e. obstacles);
calculate a cost function value of each of the speed trajectories to be selected, according to the plurality of speed trajectories to be selected, the predicted speeds, and the predicted positions (See at least [0092], disclosing evaluating the candidate trajectory, e.g. evaluating a trajectory at a high level, i.e. a low cost, based on speed of the own vehicle (and other vehicles) in the planned trajectory);
set an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would reach at a time interval, wherein the spacing, i.e. the predicted positions at each time point, of the trajectory points indicate the relative speed of the vehicle)
for each speed trajectory to be selected, calculate the cost function value of the speed trajectory to be selected at each time point according to the expected distance (see at least [0092], disclosing evaluating the candidate trajectory, i.e. calculating a cost function; see also [0090], disclosing setting the target lane change position as a relative position with respect to the other vehicles.  The trajectory generation part forecasts the condition in the future of the other vehicles to determine target speed for the own vehicle, i.e. the target speeds indicated by the trajectory points K in Fig. 8 are based on  the predicted distances from the own vehicle to the obstacles in order to avoid collision);
obtain the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point (see at least [0088-0089]; Fig. 8, disclosing each trajectory point K includes a target speed; [0092], disclosing evaluating the generated trajectory, i.e. at least obtaining the cost function value for each trajectory); and
select a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0092], disclosing selecting an evaluated trajectory to be output).
Sen does not explicitly teach:
According to… the predicted speed of each obstacle at each time point.
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected
However, in the same field of endeavor, vehicle lane changes, Jafari Tafti teaches:
according to… the predicted speed of each obstacle at each time point (see at least fig. 3; [0037], disclosing adding target vehicles so that the location and velocity of target vehicles are involved in determining the costs of the trajectories).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the evaluation of Sen to incorporate target vehicle velocities, as taught by Jafari Tafti. One would have been motivated to make this modification in order to avoid collisions and therefore further increase safety, or to better select an optimal trajectory, as suggested by Jafari Tafti in at least [0037-0038], thereby increasing efficiency.
Furthermore, in the same field of endeavor, vehicle control, Hudecek teaches:
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see at least [0042]; Fig. 3, disclosing cost associated with a distance between a point on a trajectory and a distance to a point associated with an obstacle in the environment)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention, to have modified the cost determination of Sen to incorporate a cost associated with the distance to an obstacle, as taught by Hudecek.  One would have been motivated to make this modification in order to avoid collision and thereby increase safety.

 

Regarding claim 8, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise. 

Regarding claim 9, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise. 

Regarding claim 12, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise. 

Regarding claim 13, Sen teaches:
A non-transitory computer-readable storage medium storing a computer program, wherein the computer program, when executed by a processor, causes the processor to perform operations comprising (see at least [0070], disclosing a storage part 180):
generating a plurality of speed trajectories to be selected for the autonomous vehicle before the autonomous vehicle changes a lane (see at least [0087-0089, 0091], disclosing a trajectory candidate generation part 146B that determines a plurality of trajectories; See also Fig. 7, disclosing the trajectories change lanes), wherein each speed trajectory in the plurality of speed trajectories to be selected comprises the speeds to be selected at a plurality of time points within a preset time range (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would reach at a time interval, wherein the spacing of the trajectory points indicate the relative speed of the vehicle);
obtaining predicted speeds and predicted positions of an obstacle at the plurality of time points (see at least [0090-0091]; Fig. 9, disclosing the trajectory candidate generation part 146B forecasts the condition  in the future of peripheral vehicles, i.e. obstacles);
calculating a cost function value of each of the speed trajectories to be selected, according to the plurality of speed trajectories to be selected, the predicted speeds, and the predicted positions (See at least [0092], disclosing evaluating the candidate trajectory, e.g. evaluating a trajectory at a high level, i.e. a low cost, based on speed of the own vehicle (and other vehicles) in the planned trajectory) including:
setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point (see at least [0088-0089]; Fig. 8, disclosing a group of target positions that a vehicle would 
for each speed trajectory to be selected, calculating the cost function value of the speed trajectory to be selected at each time point according to the expected distance (see at least [0092], disclosing evaluating the candidate trajectory, i.e. calculating a cost function; see also [0090], disclosing setting the target lane change position as a relative position with respect to the other vehicles.  The trajectory generation part forecasts the condition in the future of the other vehicles to determine target speed for the own vehicle, i.e. the target speeds indicated by the trajectory points K in Fig. 8 are based on  the predicted distances from the own vehicle to the obstacles in order to avoid collision);
and obtaining the cost function value of the speed trajectory to be selected within the preset time range according to the cost function value of the speed trajectory to be selected at each time point (see at least [0088-0089]; Fig. 8, disclosing each trajectory point K includes a target speed; [0092], disclosing evaluating the generated trajectory, i.e. at least obtaining the cost function value for each trajectory); and
selecting a speed trajectory to be selected with a minimum cost function value, as a planning speed trajectory of the autonomous vehicle (see at least [0092], disclosing selecting an evaluated trajectory to be output).
Sen does not explicitly teach:
According to… the predicted speed of each obstacle at each time point.
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected
However, in the same field of endeavor, vehicle lane changes, Jafari Tafti teaches:
according to… the predicted speed of each obstacle at each time point (see at least fig. 3; [0037], disclosing adding target vehicles so that the location and velocity of target vehicles are involved in determining the costs of the trajectories).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the evaluation of Sen to incorporate target vehicle velocities, as taught by Jafari Tafti. One would have been motivated to make this modification in order to avoid collisions and therefore further increase safety, or to better select an optimal trajectory, as suggested by Jafari Tafti in at least [0037-0038], thereby increasing efficiency. 
Furthermore, in the same field of endeavor, vehicle control, Hudecek teaches:
and a distance to be selected at each time point, wherein the distance to be selected is a distance from the autonomous vehicle to the obstacle on the speed trajectory to be selected (see at least [0042]; Fig. 3, disclosing cost associated with a distance between a point on a trajectory and a distance to a point associated with an obstacle in the environment)…
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention, to have modified the cost determination of Sen to incorporate a cost associated with the distance to an obstacle, as taught by Hudecek.  One would have been motivated to make this modification in order to avoid collision and thereby increase safety.


claim 14, the claim recites analogous language to claim 2 above, and is therefore rejected under the same premise. 

Regarding claim 15, the claim recites analogous language to claim 3 above, and is therefore rejected under the same premise. 

Regarding claim 18, the claim recites analogous language to claim 6 above, and is therefore rejected under the same premise. 

Claims 4-5, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of Jafari Tafti, Hudecek, and further in view of Costa et al. (US 2018/0246517 A1, hereinafter Costa).

Regarding claim 4, modified Sen teaches:
The method according to claim 3,…
Sen does not explicitly teach:
wherein the setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point and the predicted speed of the obstacle at each time point comprises: determining a lane change corresponding to the speed trajectory to be selected as a lane change for overtaking or a lane change for yielding, according to the travelling route trajectory and the mapping route trajectory;
and if the lane change is determined as a lane change for overtaking, calculating the expected distance at each time point according to a formula:
d_desire = v-_obs×x1 + (v_obs × v_adc) ×x2 + x3; wherein d_desire is an expected distance at the time point, v_obs is a predicted speed at the time point, v_adc is a speed to be selected at the time point, and x1, x2 and x3 are a first preset parameter, a second preset parameter and a third preset parameter, respectively.
However, in the same field of endeavor, autonomous vehicle control, Costa teaches:
wherein the setting an expected distance at each time point, according to the speed to be selected of the autonomous vehicle at each time point and the predicted speed of the obstacle at each time point comprises: determining a lane change corresponding to the speed trajectory to be selected as a lane change for overtaking or a lane change for yielding, according to the travelling route trajectory and the mapping route trajectory (see at least Fig. 8, element 808; [0078], disclosing determining a trajectory by which the own vehicle travels behind an object of interest, i.e. yielding to the obstacle, or a trajectory by which the own vehicle travels in front of the object of interest, i.e. overtaking.);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the trajectory selection of Sen to incorporate the teachings of Costa.  One would have been motivated to make this modification in order to allow for the autonomous vehicle to better adjust its motion to follow behind and/or travel in front of an object of interest, such as an obstacle or another vehicle, therefore reducing the likelihood of collision and increasing safety, as taught by Costa in at least [0021].
Furthermore, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as shown by Sen.  Since the invention failed to provide novel or unexpected results from the usage 

Regarding claim 5, the combination of Sen, Jafari Tafti, Hudecek and Costa teach:
The method according to claim 4 (cited above),…
The combination does not explicitly teach:
wherein the setting an expected distance at each time point, according to speed to be selected of the autonomous vehicle at each time point and predicted speed of an obstacle at each time point comprises: if the lane change is determined as a lane change for yielding, calculating the expected distance at each time point according to a formula: d-_desire = v_obs×x1 + (v_adc – v_obs) ×x2+x3.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving an evaluation of a candidate trajectory, as shown by Sen.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Sen and the claimed invention are directed to autonomous vehicle control, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have 

Regarding claim 10, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise. 

Regarding claim 11, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise. 

Regarding claim 16, the claim recites analogous language to claim 4 above, and is therefore rejected under the same premise. 

Regarding claim 17, the claim recites analogous language to claim 5 above, and is therefore rejected under the same premise. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664